Citation Nr: 9933919	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied a claim 
of entitlement to an evaluation in excess of 30 percent for 
service-connected rheumatic heart disease.  
 
The case was received by the Board and remanded to the RO in 
August 1996 for further development.  Subsequently during the 
course of appeal, a May 1998 rating decision assigned a 60 
percent evaluation for the veteran's service-connected 
rheumatic heart disease.  This rating was made effective from 
October 27, 1993, the date of the reopened claim.  The case 
has since been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's rheumatic heart disease is productive of a 
definite enlargement of the heart with dyspnea on slight 
exertion and other definite signs of chronic congestive heart 
failure; and precludes more than sedentary employment. 


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
rheumatic heart disease are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997 & 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 60 percent for 
his service-connected rheumatic heart disease.  As a 
preliminary matter, the Board finds that the veteran's claim 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability is a well-grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has been provided a recent Department 
of Veterans Affairs (VA) examination to evaluate his 
rheumatic heart disease, and various treatment records have 
been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which the 
veteran seeks an increased evaluation.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO granted service connection for rheumatic heart disease 
and assigned a 30 percent evaluation in a January 1988 rating 
decision.  The RO denied a claim for an increase in an April 
1994 rating decision, which the veteran appealed.  Following 
the Board's August 1996 remand, the RO increased the 
disability evaluation for the veteran's cardiac disability to 
60 percent in a May 1998 rating decision.  The 60 percent 
rating was made effective from October 27, 1993, the date of 
the veteran's claim for an increase.  

Medical records include a June 1993 private medical statement 
from James L. Vacek, M.D., which noted a long history of 
cardiac problems, and recorded findings from examination.  
The statement noted that exercise echocardiography revealed 
that the veteran was able to exercise for only three minutes 
and forty-two seconds on a Bruce protocol, achieving a peak 
heart rate of 109, which was 69 percent of his maximal 
predicted heart rate.  The test was stopped due to fatigue.  
No chest pain was recorded, and no diagnostic ischemic EKG 
changes were seen on electrocardiogram.  Dr. Vacek opined 
that he felt this represented a negative submaximal exercise 
electrocardiogram; and that the level of exercise achieved on 
the test was consistent with the veteran's sedentary 
lifestyle, and suggested that there was not an active 
ischemia at the veteran's usual level of activity.  

The statement noted that echocardiography revealed a resting 
ejection fraction of approximately 65 percent with moderate 
to severe left atrial enlargement, and moderate right atrial 
enlargement.  The ventricles appeared to be normal in size.  
Trace pericardial effusion was shown, and moderate left 
ventricular hypertrophy was evident.  Dr. Vacek noted that 
the findings on echocardiogram were not dramatically 
different from those in December 1991, indicating evidence of 
cardiac stability.  Dr. Vacek noted that after exercise all 
walls appeared to improve while ejection fraction increased 
and "left ventricular decreased slightly."  Dr. Vacek felt 
that this indicated that there was little evidence of 
significant active ischemia.  Dr. Vacek indicated that the 
veteran was doing very well with respect to his 
cardiovascular condition, and that it was more likely that 
the veteran's ongoing symptomatology related to other cited 
factors.  

The report of a February 1994 VA examination for diseases of 
the heart shows complaints of occasional chest pains, which 
were variable and could be manifested at rest and on 
exertion.  These chest pain symptoms had improved since 
surgery in 1988.  The pains were relieved by rest and had not 
required treatment with Nitroglycerin.  On examination, there 
were no palpable heaves or abnormal impulses.  Auscultation 
revealed a II/VI early systolic murmur heard only at the 
lower sternal border.  The veteran had a S2 valvular closing 
sound click consistent with valvular replacement, and no 
murmurs in his carotids or within this S2 valvular click.  
Extremities were without clubbing, cyanosis or edema.  EKG 
showed normal sinus rhythm with a left axis deviation.  Chest 
x-ray examination revealed no active pulmonary processes.  
The heart was slightly enlarged but with no effusions.  The 
report contains a diagnosis of rheumatic heart disease, now 
status post aortic valve replacement.

The report of a January 1996 VA examination for diseases of 
the heart shows that the veteran reported that following his 
1988 aortic valve replacement, he had continuing occasional 
chest pressure with shortness of breath with exercise.  This 
had increased over time.  He presently had shortness of 
breath after walking about two blocks on level ground, 
requiring rest for about two minutes before he could continue 
walking.  On examination of the heart, it manifested a 
regular rate and rhythm, with a grade 2/6 systolic murmur 
with a click.  The point of maximal impulse (PMI) was at the 
left fifth intercostal space at the anterior clavicular line, 
and there were no heaves.  Electrocardiogram examination 
revealed normal sinus rhythm with a rate of 70; and a left 
axis deviation.  X-ray examination revealed no acute 
pneumatic process; and the cardiothoracic ratio was within 
normal limits.  The report contains diagnoses including 
status post aortic valve replacement; and peripheral vascular 
disease with intermittent claudication.

In a March 1996 VA medical statement, to follow-up and 
provide comment on the January 1996 VA examination, a VA 
examiner provided an opinion as to the condition of the 
veteran's rheumatic heart disease.  The statement noted that 
there was little if any change in symptoms on examination 
findings in 1991, 1993, 1994 and 1996.  The veteran exhibited 
prominent dyspnea and leg pain on walking two blocks.  There 
was no rhythm disturbance, congestive failure or edema.  The 
statement noted that chest x-ray findings with respect to 
cardiothoracic ratio indicated that the heart size was within 
normal limits.  There was no mention of leg-foot pulses.  

The report of a November 1996 VA examination for diseases of 
the heart noted that the veteran indicated that he had been 
doing well and he denied shortness of breath, paroxysmal 
nocturnal dyspnea (PND), orthopnea, dizziness, fainting 
spells and leg swelling.  On examination, blood pressure was 
recorded as 132/82 while sitting.  EKG examination revealed a 
normal sinus rhythm and leftward axis.  Chest x-ray 
examination showed normal cardiothoracic ratio.  No acute 
pneumonic process was seen and there was no evidence of 
pleural fluid.  The report contains diagnoses of status post 
aortic valve replacement; hypertension; hyperlipidemia; 
peripheral vascular disease; and probable mild left 
ventricular diastolic dysfunction.

The report of an April 1997 VA examination for diseases of 
the heart noted that the veteran indicated that he retired 
from his job at age 57 due to complications of his diabetes, 
and inability to perform heavy lifting required in his job, 
due to the valvular heart disease.  He indicated that he 
presently walked about one mile daily, but must stop at about 
one fourth of a mile due to bilateral leg pain.  He must then 
rest two to four minutes before resuming his walking.  He 
stated that he was unable to walk up hill due to leg pain and 
shortness of breath.  He denied any chest pain or heart 
palpitation symptoms.  He reported that nothing aggravates or 
alleviates this symptomatology, and that he had no other 
associated symptoms.  On examination, his blood pressure was 
recorded as 145/66.  He had a regular heart rate and rhythm 
with a left lower sternal border.  PMI was at the left fifth 
intercostal space of the anterior clavicular line.  There 
were no heaves or thrills.  Extremities showed no cyanosis or 
clubbing, and no edema was manifest.  A November 1996 
electrocardiogram was noted to show an apical rate of 74, and 
left axis deviation.  A January 1996 chest x-ray was noted to 
show no pneumatic processes.  The cardiothoracic ratio was 
within normal limits.  

The April 1997 report contains comments regarding a stress 
test.  The examiner noted that the veteran did not experience 
chest pain, but that the test was terminated after the 
veteran complained of calf pain.  The test report noted a 
diagnosis of peripheral vascular disease with no significant 
sinus tachycardia (ST) observed at this level of exercise.  
This was noted as approximately 73 percent of the maximum age 
predicted.  Heart rate was reached.  The veteran was noted to 
have been markedly impaired in functional capacity due to the 
leg pain.  The test was inconclusive with respect to cardiac 
ischemia.  A multigated angiogram (MUGA) scan of January 1997 
was noted to contain an impression of right ventricular 
ejection fraction of 76 percent, and left ventricular 
ejection fraction of 67 percent.  The peak filling rate was 
at 2.31 end-diastolic volume (EDV)/second.  The left 
ventricular wall motion was normal.  A pulmonary function 
test was noted to show that the diffusing capacity was not 
corrected for capacity as normal.  The April 1997 examination 
report includes  diagnoses of status post aortic valve 
replacement in 1988; insulin dependent diabetes mellitus; 
peripheral vascular disease with intermittent claudication; 
and peripheral neuropathy of the lower extremities.   

The report of a September 1997 VA examination for diseases of 
the heart noted complaints of chronic dull pain in the mid 
chest area, which was present most of the time, but worse in 
mornings after awakening.  These symptoms also caused the 
veteran to awaken during the night.  The veteran reported 
shortness of breath with activity, and after walking less 
than a block.  He also reported having had swelling of both 
ankles for the past year.  The veteran reported that he 
previously smoked cigarettes but quit about two years before.  
He reported that he had dizziness with changing positions 
from supine to sitting, and that he had had no syncopal 
episodes.  On examination, the heart manifested a thrill 
palpable over the sternum.  His PMI was in the fifth 
intercostal space mid clavicular line.  He had an irregular 
rhythm with a rate of 64 per minutes.  He had a grade 2/6 
holosystolic murmur with prosthetic valve click heard along 
the left sternal border in the second left intercostal space.  
Findings were reported from previous stress study and other 
diagnostic testing.  A chest x-ray report contains an 
impression indicating evidence of cardiomegaly without an 
acute infiltration or evidence of congestive heart failure.  
The examination report noted that evaluation in June 1997 
showed a normal left ventricular size but rather severe left 
ventricular hypertrophy.  The ejection fraction was 
hyperdynamic and estimated at greater than 70 percent.  The 
mean mitral valve gradient was 5 mm Hg.  The left atrium was 
significantly enlarged but otherwise no chamber size 
abnormalities were noted.  The superior vena cava was 
reported as normal size.  The report contains diagnoses of 
rheumatic heart disease with previous aortic valve 
replacement and evidence of mitral stenosis on 
echocardiogram; atrial fibrillation secondary to rheumatic 
heart disease; and peripheral vascular disease.  The examiner 
concluded that the New York Heart Association functional 
classification was Class II.

In a March 1998 VA medical statement, the examiner commented 
on findings from the September 1997 VA examination.  In this 
statement, the examiner suspected that the "cardiomegaly" 
finding in the September 1997 examination report was correct.  
The examiner noted that the findings suggested some degree of 
deterioration of the overall cardiac status: mild ankle 
edema, permanent atrial fibrillation, and possible change in 
cardiac murmur.  The examiner noted that findings from a June 
1997 echocardiogram with ejective fraction hyperdynamic at 70 
percent were of uncertain significance.  The prosthetic 
aortic valve was functioning well.  The examiner noted that 
examination measures of the heart size may be influenced by 
the phase of cardiac contraction, possible mild congestive 
heart failure, as well as interpretive variation.  The 
examiner noted that the veteran now had permanent atrial 
fibrillation due to rheumatic heart disease.  The April 1997 
tread mill stress test showed that the veteran exercised to 
73 percent of the maximum age predicted measure, and stopped 
due to calf leg pain; this was considered inconclusive for 
myocardial ischemia.  The examiner estimated that the 
veteran's activity level was influenced by restrictions due 
to peripheral vascular disease as well as a general physical 
conditioning due to long-term restricted activity.  The 
examiner opined that the primary cardiac related restriction 
indicated in examination records consisted of dyspnea, 
fatigue and mild positional dizziness.  The examiner 
concluded that the veteran was precluded from more than light 
manual labor, and the best estimate in MET appeared to be 
greater than 3 MET but not greater than 5 Met.

In a second March 1998 VA medical statement, comments were 
also provided regarding findings from the September 1997 VA 
examination and other previous records.  The examiner 
indicated that previous examination findings reflected that 
the veteran's cardiac health status was not a static 
condition, and reflected day to day changes in fluid volume 
and cardiac compensation. The examiner noted that the most 
recent study did have evidence of cardiac enlargement, as did 
some previous studies.  The evidence of enlargement included 
echocardiograms, showing enlarged atrial size, but normal 
ventricular size.  The veteran was noted to have ventricular 
hypertrophy, meaning that the ventricular wall was thickened, 
but which did not necessarily cause an overall increase in 
heart size.  The examiner indicated that the record was 
consistent with paroxysmal atrial fibrillation.  The examiner 
noted that it was not possible to determine the degree of 
dyspnea on treadmill testing because of a comorbidity with 
peripheral vascular disease and an arthritic/Charoot joint 
condition.  The examiner indicated that the severity of these 
latter conditions precluded a level of exertion that would 
reach the threshold of functional limitation due to dyspnea.  
The examiner indicated that the clinical references to 
dyspnea consisted merely of subjective symptoms reported by 
the veteran.  The examiner noted that in the September 1997 
VA examination, the veteran was noted to be in the New York 
Class II cardiac classification.  The March 1998 VA medical 
statement indicated that this classification represented 
slight limitation of physical activity, that such patients 
would be comfortable at rest, that ordinary physical activity 
would result in fatigue, palpitation, dyspnea, or angina, and 
that prognosis was good with therapy.  The examiner concluded 
that this was consistent with stating that the veteran was 
precluded from more than light manual labor by his rheumatic 
heart disease.

VA hospital records show that the veteran was hospitalized in 
October 1998 for an acute onset of atrial fibrillation and 
mitral regurgitation with heart failure.  Private medical 
records from November 1998 through March 1999 include records 
showing related treatment; with diagnoses including 
claudication, peripheral vascular disease, insulin dependent 
diabetes, hyperlipidemia, congestive heart failure, coronary 
artery disease, atrial fibrillation, and status post aortic 
valve replacement with a St. Jude prosthesis. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the more 
remote clinical histories and findings pertaining to this 
disability.  Further, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earning capacity 
resulting from the veteran's disability and its residuals in 
civil occupations.  38 C.F.R. § 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Additionally, after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Effective January 12, 1998, VA revised the criteria for 
diagnosing and evaluating cardiovascular disabilities.  62 
Fed. Reg. 65,207 (1997).  The new criteria for evaluating 
service-connected disabilities of the cardiovascular system 
are codified at 38 C.F.R. § 4.104.  The veteran has been 
provided the regulatory criteria in effect both prior to, and 
from January 12, 1998.  The veteran is entitled to have his 
case adjudicated under whichever disability criteria would be 
more favorable to him in light of regulatory change while his 
case is on appeal to the Board.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board will evaluate the veteran's 
service-connected cardiovascular disability under both the 
new and old rating criteria.

Under the previous criteria, a 60 percent rating may be 
assigned when the heart is definitely enlarged, with severe 
dyspnea on exertion, elevation of the systolic blood 
pressure, or such arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  The old rating criteria 
further provide that heart disease which precludes more than 
sedentary employment and is manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure is rated 100 percent disabling. 
See 38 C.F.R. § 4.104, Diagnostic Code 7000 (in effect prior 
to January 12, 1998).

The RO has recently granted a 60 percent rating based upon 
the new rating criteria. Under the revised rating criteria 
effective January 12, 1998, provisions of Diagnostic Code 
7000 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  In 
accordance with the revised criteria for Diagnostic Code 
7000, a 60 percent rating is warranted for the veteran's 
service-connected heart disease if there has been more than 
one episode of congestive heart failure in the past year, or; 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating, pursuant to the revised criteria for Diagnostic Code 
7000, is warranted if there is chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

After considering all of the evidence of record, the Board 
finds that the veteran's disability picture due to his 
service-connected rheumatic heart disease more closely 
approximates the criteria for the next higher rating of 100 
percent.  38 C.F.R. § 4.7.  The Board notes in this regard 
that the evidence clearly shows definite enlargement of the 
heart by X-rays and other clinical procedures, and shows some 
edema of the lower extremities.  The Board also notes, and 
finds credible, the veteran's complaints of shortness of 
breath on exertion, even though this has not been confirmable 
by stress testing due to symptoms of a nonservice connected 
vascular disorder.  The Board also notes clinical evidence of 
other related symptomatology including diagnoses of 
congestive heart failure, coronary artery disease and atrial 
fibrillation.  

Notwithstanding the June 1999 medical VA medical advisor 
opinion, which suggests the contrary, the Board finds that 
the clinical evidence does show a recent progressive 
worsening of the veteran's service-connected heart 
disability.  In this regard, the Board points out that the 
veteran has been hospitalized recently in October 1998 and 
later, and also treated subsequently for related complaints.  
In October 1998, he was hospitalized by VA for an acute onset 
of atrial fibrillation and mitral regurgitation with heart 
failure.  Subsequent private medical reports show that the 
veteran has had complaints of shortness of breath even while 
at rest or in bed, along with swelling of his feet.  

In the Board's opinion, these findings are clearly suggestive 
of a rheumatic heart disease that precludes more than 
sedentary employment; and thus more closely approximate the 
criteria for the next higher rating of 100 percent.  
Accordingly, the Board concludes that the criteria for a 
disability rating of 100 percent for rheumatic heart disease 
are met under the rating criteria.


ORDER

A 100 percent rating for rheumatic heart disease is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

